DETAILED ACTION
This Action is responsive to the communication filed on 02/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the three-dimensional passive component lacks the structural connection and relationship with the other claimed elements.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 12 recites the broad recitation “an aspect ratio greater than 2.5:1, (preferably greater than 5:1) . . . for a vertical distance” and the claim also recites “further preferably greater than 10:1 for a vertical distance” which is the narrower statement of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0098628), in view of Lee (US 2018/0166396).

Regarding claim 1, Liu (see, e.g., FIG. 2A, FIG. 2B) discloses a method for manufacturing an electronic system comprising:
a carrier 200 (Para 0068),
a step of producing a lower redistribution layer 310 defining a plurality of lower connection ports 330 (lower) connected to a plurality of inner connection ports 330 (upper) forming the connection ports 330 of the system, the lower redistribution layer 310 being formed by a plurality of interconnections 330 produced by metal deposition (Para 0068),
a step of transferring at least one electronic component 100 onto the lower redistribution layer 310, each electronic component 100 comprising a front surface 100a comprising a plurality of connectors 120 and a rear surface 100b opposite to the front surface 100a, the rear surface 100b of the electronic component 100 being positioned facing the lower redistribution layer 310 on the side of the inner connection ports 330 (upper) (Para 0069),
140 produced by metal deposition so as to connect the connectors 120 of the electronic component 100 to the inner connection ports 330 (upper) of the lower redistribution layer 310, the plurality of interconnections 140 being produced by metal deposition in openings formed in a photosensitive resin layer 150, said openings defining the shape of the three-dimensional interconnections 140 (Para 0024, Para 0066, Para 0067),
an encapsulation 230 step (Para 0070),
Although Liu shows substantial features of the claimed invention, Liu fails to expressly teach a step of applying a sacrificial element on a carrier and a step of separating the system from the sacrificial element.
Lee (see, e.g., FIG. 1J, FIG. 1K) teaches a step of applying a sacrificial element 320 on a carrier 310 and a step of separating the system from the sacrificial element 320 for the purpose of easily removing the carrier (Para 0045, Para 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step of applying a sacrificial element of Lee to the method of Liu for the purpose of easily removing the carrier (Para 0045, Para 0072).

Regarding claim 2, Lee (see, e.g., FIG. 1J, FIG. 1K) teaches that the sacrificial element 320 is in the form of an adhesive film, in particular, double-sided (Para 0045).

Regarding claim 3, Lee (see, e.g., FIG. 1J, FIG. 1K) teaches that the sacrificial element 320 is configured to lose its adherence characteristics from a predetermined temperature (Para 0045).

e.g., FIG. 1J, FIG. 1K) teaches that the sacrificial element 320 is configured to lose its adherence characteristics following an illumination (Para 0045).

Regarding claim 5, Liu (see, e.g., FIG. 2A, FIG. 2B) teaches that the lower connection ports 330 (lower) extend under the electronic component 100 (Para 0068).

Regarding claim 6, Liu (see, e.g., FIG. 2A, FIG. 2B) teaches a step of producing an upper redistribution layer 240 connected to connectors 120 of said electronic component 100 (Para 0073).

Regarding claim 11, Liu (see, e.g., FIG. 2A, FIG. 2B) teaches that at least one connector 120 and at least one inner connection port 330 (upper) of the lower redistribution layer 310 are spaced apart by a vertical distance and three-dimensionally interconnected. 
Liu/Lee fail to specify that the vertical distance is greater than 10 µm. However, differences in distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the vertical distance, it would have been obvious to one of ordinary skill in the art to modify the vertical between the at least one connector and the at least one inner connection in the device of Liu/Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed vertical distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 7, 8, 10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
04/24/2021